NOTE: This order is nonprecedential.

  Wniteb ~tate~ <!Court of ~eaI~
      for tbe jfeberaI <!Circuit

                    BANNUM, INC.,
                   Plaintiff-Appellant,
                            v.
                  UNITED STATES,
                  Defendant-Appellee,
                          AND

             DISMAS CHARITIES, INC.,
                 Defendant-Appellee.


                       2011-5052


   Appeal from the United States Court of Federal
Claims in case no. 1O-CV-479, Judge Susan G. Braden.


                     ON MOTION


                       ORDER
    The United States moves for a 14-day extension of
time, until July 28, 2011, for the United States and Dis-
mas Charities, Inc. to file their briefs,
   Upon consideration thereof,
BANNUM INC v. US                                         2

      IT Is ORDERED THAT:
      The motion is granted.
                                FOR THE COURT


      JUl 1 9 2011               lsI Jan Horbaly
         Date                   Jan Horbaly
                                Clerk
cc: Joseph A. Camardo, Jr., Esq.
    Alexander D. Tomaszczuk, Esq.
    P. Davis Oliver, Esq.                           FILED
                                           '.S. COURT OF APPEALS FOR
                                             THE FEDERAL CIRCUIT
s21
                                                JUL 192011